Every intendment that can be fairly made, should be made in support of the judge's ruling. Therefore, though no copy of the account, alleged to have been stated between the parties, is sent with the transcript to this court, we still infer from the statement contained in the answer that it was in fact annexed to the answer, and showed the account to have been itemized; or else, that the plaintiff accepted as true the statement that such a settlement had (205) been made and appeared of record on the books kept by the board of commissioners, and was willing that his Honor should upon that footing determine the question, whether the settlement so made and recorded was as a bar to the plaintiffs' right to have another account, upon such allegations of fraud and mistake as are made in his complaint.
Viewing the case in this light, this court can feel no sort of hesitation in giving its concurrence to the ruling of his Honor. The statute (Bat. Rev., ch. 102, sec. 40) provides for the appointment at the end of each and every year of a committee, whose duty it shall be to audit and settle the accounts of all officers authorized to receive and disburse the county funds, and that the accounts so audited shall be reported to the county commissioners, and when approved by them, shall be filed with their clerk, and recorded in his book, and shall be prima facie evidence of their correctness, and be impeachable only for fraud or specified error. *Page 170 
To hold that the presumption thus created in favor of such settlements can be removed, and the accounts reopened upon allegations so loose and general in their nature as those contained in plaintiff's complaint, would be to discard the statute altogether, and really to put parties in a worse condition than they would be without it.
Independently of any enactment, the well established principle of a court of equity is, that an account once settled is conclusive, unless assailed for fraud or mistake; and in order thus to assail it, the complaint must not simply insinuate fraud, but must charge it, and aver the particulars with such definite certainty as that issues may be raised in regard to them. Mebane v. Mebane, 36 N.C. 403; McAdoo v. Thompson,72 N.C. 408; Witherspoon v. Carmichael, 41 N.C. 143.
When to this principle governing courts of equity, we have (206) added, a positive declaration of the legislature that accounts taken and evidenced as this was should be deemed correct unless impeached for fraud or Specified error, it would seem to put the matter beyond question, and to require clear, distinct and specific assignments of error in order to open the way for another accounting.
The distinction between this case and Commissioners v. Taylor,77 N.C. 404, is, that there, there had been no accounting —  that is, no  itemized statement of the account, and consequently there was nothing to surcharge and falsity. The plaintiff admits that there has been an account of some sort taken between the defendant and the committee on the part of the county commissioners, and it is impossible for him to know of the existence of any error therein, however originating, without his being able to point to it with more certainty and precision than he has done; and a mere fishing suit is exactly what the statute is intended to avoid.
As said in Harrison v. Bradley, 40 N.C. 136, cited before at this term in Grant v. Bell, ante, 34, a settlement is a contract, and like all other contracts ought to be binding on the parties. And there can be no good reason why there should be one law for settlements for which the public is a party, and a different one for those between private individuals. If fairly made, they should be binding on all alike; or if made after full investigation, it should require something more definite than a mere suggestion of fraud or mistake to set them aside and put the parties at sea again.
There is no error in the judgment of the court below, and the same is affirmed.
No error.                                             Affirmed.
Cited: Williamson v. Jones, 127 N.C. 180; Jones v. Wooten, 137 N.C. 423;Morganton v. Millner, 181 N.C. 366. *Page 171 
(207)